[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] RULING ON PENDING MOTIONS (#148, 149)
A. Objections to Revise (#149)
1. In theory, if one repleads following the granting of a motion to strike, he is deemed to have abandoned those counts which have been stricken and not repleaded, and thus is deemed to waive appellate rights. This can lead to awkward pleading situations.
The defendants have objected on the ground that the stricken counts should be removed from the "operative complaint." Surely they will not be presented to the finder of fact. It seems to me that they should not be ordered deleted, in light of the rule stated above.
I will, then, sustain the objection to the first request to revise. Having said that, I think it may be advisable at some point in the future — perhaps in the form of a notice rather than a pleading — to prepare a "working complaint," which in the present context would consist of repleaded count three, count eight, and repleaded count nine.
2. Objection sustained. See the discussion as to the first objection. Again, it would be easier to refer to a single, integrated document.
3. Objection sustained. CT Page 2151
4. Sustained.
5. Overruled. An allegation as to recklessness would constitute a separate cause of action. I will allow a "late" request to revise to separate the causes of action.
6. Sustained.
7. Overruled.
8. Sustained.
9. Sustained.
10. Sustained.
11. Sustained.
I do not find the Request to Revise was filed in bad faith.
B. Motion for Sanctions (#148)
I have considered the motion carefully and deny it.
  ___________________ Robert E. Beach, Jr.